John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities Inc Mitsubishi UFJ Securities USA Inc RBS Securities Inc UBS Securities LLC Co-Manager(s) Banc of America Securities LLC Barclays Capital BNP Paribas BNY Mellon Capital Markets LLC Broadpoint Capital Inc Citigroup Global Markets Inc Daiwa Securities America Inc Goldman Sachs & Co JP Morgan Lloyds TSB Bank PLC Mizuho Securities USA Inc Morgan Stanley SunTrust Robinson Humphrey US Bancorp Investments Inc Wells Fargo & Co (2) Names of Issuers: Comcast Corp (3) Title of Securities: CMCSA 6.4 3/40 c#20030NBB6 (4) Date of First Offering: 2/24/2010 (5) Amount of Total Offering: $1,000,000,000.00 (6) Unit Price of Offering: $ 99.524 Comparable Securities 1) CMCSA c# 20030Nay7 2) TRICN c# 884903AY1 3) TELVIS c# 40049JAY3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 47 (9) Trade Date: 2/24/2010 (10) Portfolio Assets on Trade Date: $461,590,421 (11) Price Paid per Unit: $99.524 (12) Total Price Paid by Portfolio: 530,000 bonds @ $99.524 $527,477.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.524 $19,904,800 (14) % of Portfolio Assets Applied to Purchase 0.114% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 47 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 2/24/2010 [signature] John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers- Books: Banc of America Securities LLC Barclays Capital Citigroup Global Markets Inc Credit Suisse Deutsche Bank Securities Inc Goldman Sachs & Co Morgan Stanley SunTrust Robinson Humphrey UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Names of Issuers: Qwest Communications Title of Securities: Qwest Communications Intl QUS 8 10/01/15 Cusip: 749121BZ1 Date of First Offering: 9/14/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Description Ticker Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst NORDIC TEL CO HL TDCDC 5/1/2016 Telecom - Integrated/Services INTELSAT SUB HLD INTEL 1/15/2015 Telecom - Integrated/Services CITIZENS UTIL CO FTR 3/15/2019 Telecom - Integrated/Services Underwriting Spread or Commission: 2% (9) Years of Issuers Operations: >10 years Trade Date: 9/14/09 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: (14) Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.19% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Citigroup Global Markets Inc JP Morgan Securities Morgan Stanley Wells Fargo & Co (2) Names of Issuers: Adobe Systems, Inc (3) Title of Securities: ADBE 3.25 2/15 cusip 00724FAA9 (4) Date of First Offering: 1/25/2010 (5) Amount of Total Offering: $600,000,000.00 (6) Unit Price of Offering: $ 99.826 Comparable Securities 1) HP – C# 428236AV5 2) Cisco Systems – C# 17275RAG7 3) Microsoft – C# 594918AR0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 28 (9) Trade Date: 1/25/2010 (10) Portfolio Assets on Trade Date: $461,221,486 (11) Price Paid per Unit: $99.826 (12) Total Price Paid by Portfolio: 520,000 bonds @ $99.826 $519,095.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.826 $19,965,200 (14) % of Portfolio Assets Applied to Purchase 0.112% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 28 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 1/25/2010 [signature] John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Manager Barclays Capital Co-Manager(s) Bayerische Landesbank (US) Citigroup Global Markets Inc Credit Suisse Securities USA LLC Daiwa Securities America Inc NAB Capital Markets RBC Capital Markets Scotia Capital Inc SG Americas Securities LLC SunTrust Robinson Humphrey Wells Fargo Securities LLC (2) Names of Issuers: Barclays Bank PLC (3) Title of Securities: BACR 5.125 01/20 c#06739GAR0 (4) Date of First Offering: 1/5/2010 (5) Amount of Total Offering: $3,000,000,000.00 (6) Unit Price of Offering: $ 99.183 Comparable Securities 1) Citigroup – Cusip 172967EV9 2) Goldman Sachs Grp - Cusip 38141EA25 3) JP Morgan – Cusip 46625HHL7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: over 300 (9) Trade Date: 1/5/2010 (10) Portfolio Assets on Trade Date: $457,234,461 (11) Price Paid per Unit: $99.183 (12) Total Price Paid by Portfolio: 1,015,000 bonds @ $99.183 $1,006,707.45 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.183 $39,673,200 (14) % of Portfolio Assets Applied to Purchase 0.220% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) Over 300 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 1/5/2010 [signature] John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities Inc Mitsubishi UFJ Securities USA Inc RBS Securities Inc UBS Securities LLC Co-Manager(s) Banc of America Securities LLC Barclays Capital BNP Paribas BNY Mellon Capital Markets LLC Broadpoint Capital Inc Citigroup Global Markets Inc Daiwa Securities America Inc Goldman Sachs & Co JP Morgan Lloyds TSB Bank PLC Mizuho Securities USA Inc Morgan Stanley SunTrust Robinson Humphrey US Bancorp Investments Inc Wells Fargo & Co (2) Names of Issuers: Comcast Corp (3) Title of Securities: CMCSA 5.15 3/20 c# 20030NBA8 (4) Date of First Offering: 2/24/2010 (5) Amount of Total Offering: $1,400,000,000.00 (6) Unit Price of Offering: $ 99.899 Comparable Securities 1) CMCSA c# 20030NAZ4 2) TRICN c# 884903BG9 3) TELVIS c# 40049JAW7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 47 (9) Trade Date: 2/24/2010 (10) Portfolio Assets on Trade Date: $461,590,421 (11) Price Paid per Unit: $99.899 (12) Total Price Paid by Portfolio: 795,000 bonds @ $99.899 $794,197.05 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.899 $29,969,700 (14) % of Portfolio Assets Applied to Purchase 0.172% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 47 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 2/24/2010 [signature] John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Manager Credit Suisse Co-Manager(s) Banc of America Securities LLC Banco Popular North America Bank of New York Mellon Corp/The BB&T Corp Citigroup Global Markets Inc Comerica Securities Deutsche Bank Securities Inc DZ Financial Markets LLC Fifth Third Securities Inc FTN Financial Keybanc Capital Markets Morgan Keegan & Co RBC Capital Markets Stifel Nicolaus & Co Inc US Bancorp Wells Fargo & Co (2) Names of Issuers: Credit Suisse (3) Title of Securities: CS 5.4 1/14/20 cusip 22546QAD9 (4) Date of First Offering: 1/11/2010 (5) Amount of Total Offering: $2,500,000,000.00 (6) Unit Price of Offering: $ 99.756 Comparable Securities 1) Citigroup – Cusip 172967EV9 2) Goldman Sachs Grp - Cusip 38141EA25 3) JP Morgan – Cusip 46625HHL7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 154 (9) Trade Date: 1/11/2010 (10) Portfolio Assets on Trade Date: $457,700,687 (11) Price Paid per Unit: $99.756 (12) Total Price Paid by Portfolio: 245,000 bonds @ $99.756 $244,402.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.756 $24,939,000 (14) % of Portfolio Assets Applied to Purchase 0.053% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 154 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 1/11/2010 [signature] John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Credit Suisse Co - Mgrs Barclays Capital JP Morgan Securities Deutsche Bank RBC Capital Markets Wells Fargo & Co (2) Names of Issuers: Discover Card Master Trust (3) Title of Securities: DCENT 2010 – A1 A1 cusip 254683AL9 (4) Date of First Offering: 1/26/2010 (5) Amount of Total Offering: $750,000,000.00 (6) Unit Price of Offering: $ 100.00 Comparable Securities 1) CCCIT – C# 17305EER2 2) DCENT – C# 254683AJ4 3) DCENT – C# 254683AK1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations:24 (9) Trade Date: 1/26/2010 (10) Portfolio Assets on Trade Date: $461,221,486 (11) Price Paid per Unit: $100 (12) Total Price Paid by Portfolio: 3,903,000 bonds @ $100 $3,903,000 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 150,000,000 bonds @ $100 $150,000,000 (14) % of Portfolio Assets Applied to Purchase 0.846% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 24 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 1/26/2010 [signature] John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets Inc Morgan Stanley Wells Fargo Securities LLC Co-Manager(s) Deutsche Bank Securities Inc HSBC Securities RBC Capital Markets RBS Securities Inc Jr Co-Manager(s) Mizuho Securities USA Inc NBF Securities USA Corp Societe Generale (2) Names of Issuers: Enbridge Energy Partners (3) Title of Securities: EEP 5.2 3/20 c# 29250RAS5 (4) Date of First Offering: 2/25/2010 (5) Amount of Total Offering: $500,000,000.00 (6) Unit Price of Offering: $ 99.959 Comparable Securities 1) RDSALN c#822582AJ1 2) ETP c#29273RAM1 3) WPZ c#96950FAC8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 19 (9) Trade Date: 2/25/2010 (10) Portfolio Assets on Trade Date: $462,451,411 (11) Price Paid per Unit: $99.959 (12) Total Price Paid by Portfolio: 265,000 bonds @ $99.959 $264,891.35 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.959 $9,995,900 (14) % of Portfolio Assets Applied to Purchase 0.057% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 19 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 2/25/2010 [signature] John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Citigroup Global Markets Inc JP Morgan Securities Morgan Stanley Wells Fargo & Co (2) Names of Issuers: Adobe Systems, Inc. (3) Title of Securities: ADBE 4.75 2/20 cusip 00724FAB7 (4) Date of First Offering: 1/25/2010 (5) Amount of Total Offering: $900,000,000.00 (6) Unit Price of Offering: $ 99.387 Comparable Securities 1) Cisco Sys – C# 17275RAH5 2) Oracle Corp – C# 68389XAG0 3) SYSCO Corp – C# 871829AM9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 28 (9) Trade Date: 1/25/2010 (10) Portfolio Assets on Trade Date: $461,221,486 (11) Price Paid per Unit: $99.387 (12) Total Price Paid by Portfolio: 655,000 bonds @ $99.387 $650,984.85 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.387 $24,846,750 (14) % of Portfolio Assets Applied to Purchase 0.141% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 28 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 1/25/2010 [signature] John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers and Joint Lead Managers: BofA Merrill Lynch Citi Joint Lead Manager: TD Securities Co-Managers: Barclays Capital JPMorgan Wells Fargo Securities BNY Mellon Capital Markets LLC (2) Names of Issuers: TD Ameritrade Holding Co (3) Title of Securities: TD Ameritrade 4.15% (4) Cusip: 87236YAB4 (5) Date of First Offering: 11/20/09 (6) Amount of Total Offering: $500,000,000 (7) Unit Price of Offering: 99.901 Comparable Securities Description Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst E*TRADE FINL 12/1/2015 Brokerage E*TRADE FINL 11/30/2017 Brokerage LABRANCHE & CO 11 5/15/2012 Brokerage (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: >10 years (10) Trade Date: 11/20/09 (11) Portfolio Assets on Trade Date: $731,127,577 (12) Price Paid per Unit: 99.901 (13) Total Price Paid by Portfolio: $349,654 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.05% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver – Director of Business Risk/CCO John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers and Joint Lead Managers: BofA Merrill Lynch Citi Joint Lead Manager: TD Securities Co-Managers: Barclays Capital JPMorgan Wells Fargo Securities BNY Mellon Capital Markets LLC (2) Names of Issuers: TD Ameritrade Holding Co (3) Title of Securities: TD Ameritrade 5.6% (4) Cusip: 87236YAA6 (5) Date of First Offering: 11/20/09 (6) Amount of Total Offering: $500,000,000 (7) Unit Price of Offering: 99.862 Comparable Securities Description Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst E*TRADE FINL 12/1/2015 Brokerage E*TRADE FINL 11/30/2017 Brokerage LABRANCHE & CO 11 5/15/2012 Brokerage (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: >10 years (10) Trade Date: 11/20/09 (11) Portfolio Assets on Trade Date: $731,127,577 (12) Price Paid per Unit: 99.862 (13) Total Price Paid by Portfolio: $499,310 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.07% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver – Director of Business Risk/CCO John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers- Books: Goldman Sachs & Co JP Morgan Co-Managers: Banc of America Securities LLC Barclays Capital Wells Fargo & Co (2) Names of Issuers: Brocade Communications (3) Title of Securities: Brocade Communications 6.625% (4) Cusip: 111621AE8 (5) Date of First Offering: 1/13/10 (6) Amount of Total Offering: $300,000,000 (7) Unit Price of Offering: 99.239 Comparable Securities Description Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst ACTIVANT SOLUT 5/1/2016 Computer Hardware SEAGATE TECH HDD 10/1/2016 Computer Hardware SEAGATE TECH INT 10 5/1/2014 Computer Hardware (8) Underwriting Spread or Commission: 1.68% (9) Years of Issuer’s Operations: > 10 years (10) Trade Date: 1/13/10 (11) Portfolio Assets on Trade Date: $765,533,471 (12) Price Paid per Unit: 99.239 (13) Total Price Paid by Portfolio: $744,293 (14) Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.10% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust’s Rule 10f-3 procedures. [signature] John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers- Books: Goldman Sachs & Co JP Morgan Co-Managers: Banc of America Securities LLC Barclays Capital Wells Fargo & Co (2) Names of Issuers: Brocade Communications (3) Title of Securities: Brocade Communications 6.875% (4) Cusip: 111621AH1 (5) Date of First Offering: 1/13/10 (6) Amount of Total Offering: $300,000,000 (7) Unit Price of Offering: 99.114 Comparable Securities Description Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst ACTIVANT SOLUT 5/1/2016 Computer Hardware SEAGATE TECH HDD 10/1/2016 Computer Hardware SEAGATE TECH INT 10 5/1/2014 Computer Hardware (8) Underwriting Spread or Commission: 1.68% (9) Years of Issuer’s Operations: > 10 years (10) Trade Date: 1/13/10 (11) Portfolio Assets on Trade Date: $765,533,471 (12) Price Paid per Unit: 99.114 (13) Total Price Paid by Portfolio: $743,355 (14) Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.10% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust’s Rule 10f-3 procedures. [signature] John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers: Morgan Stanley Credit Suisse RBC Capital Markets Senior Co-Managers: CALYON JPMorgan Scotia Capital Societe Generale Wells Fargo Securities Co-Managers: BMO Capital Markets SunTrust Robinson Humphrey ING Wholesale Citi Raymond James PNC Capital Markets LLC Natixis Bleichroeder LLC Capital One Southcoast (2) Names of Issuers: Cloud Peak Energy (3) Title of Securities: Cloud Peak Energy 8.5% (4) Cusip: 18911MAB7 (5) Date of First Offering: 11/20/09 (6) Amount of Total Offering: $300,000,000 (7) Unit Price of Offering: 99.16 Comparable Securities Description Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst TECK RESOURCES 5/15/2019 Metals/Mining Excluding Steel VEDANTA RESOURCE 1/15/2014 Metals/Mining Excluding Steel FMG FINANCE 9/1/2016 Metals/Mining Excluding Steel (8) Underwriting Spread or Commission: 2% (9) Years of Issuer’s Operations: > 10 year (10) Trade Date: 11/20/09 (11) Portfolio Assets on Trade Date: $731,127,577 (12) Price Paid per Unit: 99.16 (13) Total Price Paid by Portfolio: $495,800 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.07% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 year (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver – Director of Business Risk/CCO John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers: Morgan Stanley Credit Suisse RBC Capital Markets Senior Co-Managers: CALYON JPMorgan Scotia Capital Societe Generale Wells Fargo Securities Co-Managers: BMO Capital Markets SunTrust Robinson Humphrey ING Wholesale Citi Raymond James PNC Capital Markets LLC Natixis Bleichroeder LLC Capital One Southcoast (2) Names of Issuers: Cloud Peak Energy (3) Title of Securities: Cloud Peak Energy 8.25% (4) Cusip: 18911MAA9 (5) Date of First Offering: 11/20/09 (6) Amount of Total Offering: $300,000,000 (7) Unit Price of Offering: 99.268 Comparable Securities Description Ticker Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst ARCH COAL INC ACI 8/1/2016 Metals/Mining Excluding Steel ALROSA FINANCE ALROSA 11/17/2014 Metals/Mining Excluding Steel DRUMMOND CO DRUMCO 2/15/2016 Metals/Mining Excluding Steel (8) Underwriting Spread or Commission: 2% (9) Years of Issuer’s Operations: > 10 year (10) Trade Date: 11/20/09 (11) Portfolio Assets on Trade Date: $731,127,577 (12) Price Paid per Unit: 99.268 (13) Total Price Paid by Portfolio: $347,438 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.05% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 year (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver – Director of Business Risk/CCO John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers- Books: Bank of America Merrill Lynch BNP Paribas Goldman Sachs & Co Morgan Stanley RBC Capital Markets UBS Securities LLC Wells Fargo & Co Co-Managers: BBVA Securities Inc Capital One Southcoast Inc Comerica Securities US Bancorp Investments Inc (2) Names of Issuers: Crosstex Energy (3) Title of Securities: Crosstex Energy 8.875% (4) Cusip: 22764LAA1 (5) Date of First Offering: 2/3/10 (6) Amount of Total Offering: $725,000,000 (7) Unit Price of Offering: 97.907 Comparable Securities Description Ticker Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst MARKWEST ENERGY MWE 4/15/2018 Gas Distribution SABINE PASS LNG LNG 11/30/2013 Gas Distribution ATLAS PIPELINE APL 6/15/2018 Gas Distribution (8) Underwriting Spread or Commission: 2.5% (9) Years of Issuer’s Operations: > 10 years (10) Trade Date: 2/3/10 (11) Portfolio Assets on Trade Date: $757,731,944 (12) Price Paid per Unit: 97.907 (13) Total Price Paid by Portfolio: $195,814 (14) Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.03% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust’s Rule 10f-3 procedures. [signature] John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers- Books: Bank of America Merrill Lynch JP Morgan RBC Capital Markets UBS Securities LLC Wells Fargo & Co Co-Managers: BBVA Compass BNP Paribas Calyon Securities USA Inc Capital One Southcoast Inc Comerica Securities Credit Suisse ING Financial Markets Scotia Capital Inc SunTrust Robinson Humphrey (2) Names of Issuers: Denbury Resources Inc (3) Title of Securities: Denbury Resources Inc 8.25% (4) Cusip: 24823UAG3 (5) Date of First Offering: 2/3/10 (6) Amount of Total Offering: $1,000,000,000 (7) Unit Price of Offering: 100 Comparable Securities Description Ticker Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst ENCORE ACQUISITI EAC 5/1/2016 Energy - Exploration & Production BERRY PETROL CO BRY 11/1/2016 Energy - Exploration & Production SANDRIDGE ENERGY SD 1/15/2020 Energy - Exploration & Production (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 10 years (10) Trade Date: 2/3/10 (11) Portfolio Assets on Trade Date: $757,731,944 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: $825,000 (14) Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.11% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust’s Rule 10f-3 procedures. [signature] John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers: BofA Merrill Lynch SunTrust Robinson Humphrey Wells Fargo Securities BNP Paribas Barclays Capital (2) Names of Issuers: Geo Group Inc (3) Title of Securities: Geo Group Inc GEO 7 3/4 (4) Cusip: 36159RAB9 (5) Date of First Offering: 10/7/09 (6) Amount of Total Offering: $250,000,000 (7) Unit Price of Offering: 98.547 Comparable Securities Description Ticker Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst CORRECTIONS CORP CXW 6/1/2017 Support-Services IRON MOUNTAIN IRM 7/15/2018 Support-Services MAC-GRAY CORP TUC 8/15/2015 Support-Services (8) Underwriting Spread or Commission: 2.25% (9) Years of Issuer’s Operations: >10 years (10) Trade Date: 10/7/09 (11) Portfolio Assets on Trade Date: $807,187,959 (12) Price Paid per Unit: 98.547 (13) Total Price Paid by Portfolio: $221,730.75 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.03% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver – Director of Business Risk/CCO John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers- Books: Banc of America Securities LLC Citigroup Global Markets Inc Morgan Stanley Co-Managers: Credit Suisse Deutsche Bank Securities Inc Wells Fargo Securities LLC (2) Names of Issuers: Level 3 Financing Inc (3) Title of Securities: Level 3 Financing Inc 10.0% (4) Cusip: 527298AN3 (5) Date of First Offering: 1/5/10 (6) Amount of Total Offering: $640,000,000 (7) Unit Price of Offering: 97.982 Comparable Securities Description Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst US WEST CAP 11/15/2018 Telecom - Integrated/Services PAETEC HOLDING 7/15/2015 Telecom - Integrated/Services INTELSAT BERMUDA 2/4/2017 Telecom - Integrated/Services (8) Underwriting Spread or Commission: 2% (9) Years of Issuer’s Operations: > 10 years (10) Trade Date: 1/5/10 (11) Portfolio Assets on Trade Date: $751,043,005 (12) Price Paid per Unit: 97.982 (13) Total Price Paid by Portfolio: $587,892 (14) Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.08% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust’s Rule 10f-3 procedures. [signature] John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers- Books: JP Morgan Securities Wells Fargo & Co Co-Managers: BMO Capital Markets Corp (2) Names of Issuers: Marquette Transportation (3) Title of Securities: Marquette Transportation Co 10.875% (4) Cusip: 57161AAA0 (5) Date of First Offering: 1/12/10 (6) Amount of Total Offering: $250,000,000 (7) Unit Price of Offering: 98.81 Comparable Securities Description Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst GENERAL MARITIME 12 11/15/2017 Transportation Excluding Air/Rail ULTRAPETROL 9 11/24/2014 Transportation Excluding Air/Rail COMMERCIAL BARGE 7/15/2017 Transportation Excluding Air/Rail (8) Underwriting Spread or Commission: 2.5% (9) Years of Issuer’s Operations: > 10 years (10) Trade Date: 1/12/10 (11) Portfolio Assets on Trade Date: $766,463,421 (12) Price Paid per Unit: 98.81 (13) Total Price Paid by Portfolio: $1,482,150 (14) Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.19% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust’s Rule 10f-3 procedures. [signature] John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers- Books: Banc of America Securities LLC Deutsche Bank Securities Inc Goldman Sachs & Co Wells Fargo & Co Co-Managers: Barclays Capital Citigroup Global Markets Inc Credit Suisse JPMorgan Morgan Stanley (2) Names of Issuers: Toys R Us Property Co (3) Title of Securities: Toys R Us Property Co 8.5% (4) Cusip: 89236MAA8 (5) Date of First Offering: 11/10/09 (6) Amount of Total Offering: $725,000,000 (7) Unit Price of Offering: 98.573 Comparable Securities Description Ticker Par Wtd Coupon Maturity Date ML Industry Lvl 4 Yld to Worst DOLLAR GENERAL DG 7/15/2017 Non-Food & Drug Retailers UNITED AUTO GRP PAG 12/15/2016 Non-Food & Drug Retailers HSN INC HSNI 8/1/2016 Non-Food & Drug Retailers (8) Underwriting Spread or Commission: 2% (9) Years of Issuer’s Operations: >10 years (10) Trade Date: 11/10/09 (11) Portfolio Assets on Trade Date: $743,950,531 (12) Price Paid per Unit: 98.573 (13) Total Price Paid by Portfolio: $985,730 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser (15) % of Portfolio Assets Applied to Purchase 0.13% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (18) Years of Continuous Operation (unless municipal security, see below) > 10 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver – Director of Business Risk/CCO John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Banc of America Securities LLC Barclays Capital BNP Paribas Deutsche Bank Securities Inc JP Morgan Securities RBS Securities Corp Co-Manager(s) Allied Irish Bank (US) BBVA Securities Inc BNY Mellon Capital Markets LLC Daiwa Securities America Inc ING Wholesale Banking Mitsubishi UFJ Securities USA Inc Mizuho Securities USA Inc RBC Capital Markets Scotia Capital Inc Standard Chartered Bank (US) Wells Fargo Securities LLC (2) Names of Issuers: Boston Scientific (3) Title of Securities: BSX 6 01/15/20 cusip – 101137AK3 (4) Date of First Offering: 12/10/2009 (5) Amount of Total Offering: $850,000,000.00 (6) Unit Price of Offering: $ 99.031 Comparable Securities 1) Bank of America Corp – 060505DB7 2) Goldman Sachs Grp Cusip 38141EA25 3) National City Corp – 635405AM5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 30 (9) Trade Date: 12/10/2009 (10) Portfolio Assets on Trade Date: $459,129,189 (11) Price Paid per Unit: $99.031 (12) Total Price Paid by Portfolio: 415,000 bonds @ $99.031 $410,978.65 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.031 $17,825,580 (14) % of Portfolio Assets Applied to Purchase 0.090 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver – Director of Business Risk/CCO John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Barclays Capital Citigroup Global Markets Inc Credit Suisse Securities USA LLC JP Morgan Securities Co-Manager(s) BNP Paribas Securities Corp Calyon Securities USA Inc Daiwa Securities America Inc Mitsubishi UFJ Securities USA Inc Mizuho Securities USA Inc Morgan Stanley & Co Inc RBC Capital Markets RBS Securities Inc Scotia Capital Inc SunTrust Robinson Humphrey Inc UBS Securities LLC Wells Fargo Securities LLC (2) Names of Issuers: Valero Energy Corp (3) Title of Securities: VLO 4.5 2/15 c#91913YAQ3 (4) Date of First Offering: 2/3/2010 (5) Amount of Total Offering: $400,000,000.00 (6) Unit Price of Offering: $ 99.736 Comparable Securities 1) Shell Oil – C# 822582AH5 2) ETP – C# 29273RAM1 3) Kinder Morgan – C# 49455WAD8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 30 (9) Trade Date: 2/3/2010 (10) Portfolio Assets on Trade Date: $460,579,823 (11) Price Paid per Unit: $99.736 (12) Total Price Paid by Portfolio: 265,000 bonds @ $99.736 $264,300.40 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.736 $9,973,600 (14) % of Portfolio Assets Applied to Purchase 0.057% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 2/3/2010 [signature] John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Calyon Securities USA Inc Citigroup Global Markets Inc Scotia Capital Inc BNP Paribas JP Morgan Securities RBS Securities Wells Fargo Secs Co-Managers - TD Secs The Williams Group Mitsubishi UFJ Secs RBC Cap’l Markets BOSC, Inc Natexis Bleichroeder (2) Names of Issuers: Williams Partners LP (3) Title of Securities: WPZ 6.3 4/40 c# 96950FAE4 (4) Date of First Offering: 2/2/2010 (5) Amount of Total Offering: $1,250,000,000.00 (6) Unit Price of Offering: $ 99.401 Comparable Securities 1) Shell Oil – C# 822582AD4 2) ETP – C# 29273RAJ8 3) Kinder Morgan – C# 49455WAF3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 5 (9) Trade Date: 2/2/2010 (10) Portfolio Assets on Trade Date: $461,423,768 (11) Price Paid per Unit: $99.401 (12) Total Price Paid by Portfolio: 660,000 bonds @ $99.401 $656,046.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.401 $24,850,250 (14) % of Portfolio Assets Applied to Purchase 0.142% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 5 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 2/2/2010 [signature] John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Jt Lead Managers Bank of New York Mellon Corp/The Bank of America Merrill Lynch Barclays Capital JP Morgan Wells Fargo (2) Names of Issuers: CVS Caremark Corp. (3) Title of Securities: CVS 6.125 09/15/39 Cusip 126650BR0 (4) Date of First Offering: 09/08/09 (5) Amount of Total Offering: $1,500,000,000.00 (6) Unit Price of Offering: $ 99.672 Comparable Securities 1) Comcast Corp cusip 20030NAY7 2) BSY PLC isin 1658KAB73 3) Thomson Reuters Corp cusip 884903AY1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 46 years (9) Trade Date: 09/08/09 (10) Portfolio Assets on Trade Date: $423,254,442 (11) Price Paid per Unit: $99.672 (12) Total Price Paid by Portfolio: 720,000 bonds @ $99.672 $717,638.40 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.672 $29,901,600 (14) % of Portfolio Assets Applied to Purchase: 0.170% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 46 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Manager - Morgan Stanley Joint Lead Managers - Mitsubishi UFJ Securities USA Inc Sr Co-Manager(s) Banca IMI Keybanc Capital Markets SunTrust Robinson Humphrey Unicredito Italiano US Bancorp Investments Inc Wells Fargo Co-Manager(s) Loop Capital Markets LLC Williams Capital Group LP (2) Names of Issuers: Morgan Stanley (3) Title of Securities: MS 5.625 09/23/19 cusip – 61747YCJ2 (4) Date of First Offering: 9/16/2009 (5) Amount of Total Offering : $3,000,000,000.00 (6) Unit Price of Offering: $ 99.585 Comparable Securities 1) Bank of America Corp – 060505DB7 2) Goldman Sachs Grp Cusip 38141EA25 3) National City Corp – 635405AM5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuer’s Operations: 74 (9) Trade Date: 9/16/2009 (10) Portfolio Assets on Trade Date: $432,573,145 (11) Price Paid per Unit: $99.585 (12) Total Price Paid by Portfolio 730,000 bonds @ $99.585 $726,970.50 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 31,000,000 bonds @ $99.585 $30,871,350 (14) % of Portfolio Assets Applied to Purchase 0.169% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 74 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO 10f-3 REPORT – John Hancock Funds II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members: Citi Name of Issuers: Citi Title Of Security: Apollo Investment Corp. Date of First Offering: 12/9/09 Comparable Securities: Apollo Inv. Corp. Cit Group Conv. Pfd Energy Solutions Inc.
